ON CONCESSION OF ERROR
PER CURIAM.
Pursuant to Respondent’s concession of error, we grant the petition for writ of certiorari and quash the order of the trial court denying Petitioner’s Florida Rule of Criminal Procedure 3.800(c) motion for reduction or modification of sentence. On remand, the trial court is directed to consider the motion on the merits. See Manspeaker v. State, 90 So.3d 998, 998 (Fla. 1st DCA 2012).
PETITION GRANTED.
ORFINGER and BERGER, JJ., and JACOBUS, B.W., Senior Judge, concur